Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158271                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 158271                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 338101
                                                                   Ingham CC: 14-000660-FH
  MARQUIES DESHAUN DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 26, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. With regard to
  any future motion for relief from judgment filed by the defendant, the December 21, 2016
  motion for relief from judgment shall not be counted for purposes of determining whether
  the motion is a successive one under MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2019
           a0605
                                                                              Clerk